                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         KEITH T. BYNOG                              CASE NO. 20-43919-PJS
                                                     CHAPTER 13
                                                     HONORABLE PHILLIP J. SHEFFERLY
                  DEBTOR.
_________________________________/
RONALD S. SIEGEL (P34082)
Attorney for Debtor
30150 Telegraph Road #444
Bingham Farms, MI 48025-4549
(248) 646-4600
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

(“Creditor”), for its Objection to Confirmation of Debtor's Chapter 13 Plan, states as follows:

         1.     The Creditor is the owner of the 2018 Jeep Grand Cherokee bearing vehicle

identification number 1C4RJFAG8JC349734.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Lease Agreement at the time of filing of the Bankruptcy was $10,057.32.

         3.     The monthly payments under the terms of the Lease Agreement are $477.16.

         4.     The Plan states that the Debtor will assume the lease and make monthly payments of

$477.16.




  20-43919-pjs       Doc 38    Filed 06/23/20     Entered 06/23/20 15:01:37        Page 1 of 2
       5.      The Plan states an arrearage on the lease in the amount of $704.80 to be paid over 16

months at $44.05 per month.

       6.      The Creditor requests proof of full-coverage insurance.

       7.      The Creditor objects to Section III.B.1.b., which provides for the Trustee to withhold

monies for disbursement for attorney fees up to the sum of $4,000.00.

       8.      Payment of attorney fees as provided for in the Plan will delay payments to the

Creditor in violation of the equal monthly payment requirement of 11 U.S.C. § 1325(a)(5)(B)(iii).

       9.      The Plan fails to provide for a prompt cure and adequate assurance of future

performance as required by 11 U.S.C. § 365.

       10.     The lease expires November 15, 2021. All payments due under the terms of the Lease

Agreement must be paid on or before that date.

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 23, 2020




  20-43919-pjs      Doc 38     Filed 06/23/20      Entered 06/23/20 15:01:37         Page 2 of 2
